14‐1428 
        Pirro v. National Grid 
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 28th day of October, two thousand 
        fourteen. 
                                          
        PRESENT:  AMALYA L. KEARSE, 
                      CHESTER J. STRAUB, 
                      RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ____________________________________________  
         
        STEVEN PIRRO, et anos., individually and on behalf of all others similarly 
        situated, “John Doe” (1–100), and “Jane Doe” (1–100) and all others similarly 
        situated, and as Class Representatives, 
         
                                  Plaintiffs‐Appellants, 
         
                      ‐v.‐                                       No. 14‐1428 
         
        NATIONAL GRID, NIAGARA MOHAWK PENSION PLAN, NIAGARA 
        MOHAWK, NATIONAL GRID USA SERVICE COMPANY, INC., and its 
        predecessors, in their capacity as plan sponsor, plan administrator, and plan 
        named fiduciary for the Niagara Mohawk Pension Plan, NATIONAL GRID 
BENEFITS COMMITTEE, in its fiduciary capacity for the Niagara Mohawk 
Pension Plan, 
 
                         Defendants‐Appellees.*     
____________________________________________  
 
FOR APPELLANTS:          DAVID G. GABOR, The Wagner Law Group, PC,  
                         Boston, MA 
 
FOR APPELLEES:           MARK CASCIARI, Seyfarth Shaw LLP, Chicago, IL 
                         (Gina R. Merrill, Seyfarth Shaw LLP, New York, NY, on 
                         the brief) 
____________________________________________  
 
      Appeal from the United States District Court for the Northern District of 
New York (Suddaby, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED. 

       Plaintiffs‐Appellants appeal from a decision and order dismissing their 

complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure for 

failure to state a claim.  See Pirro v. Nat’l Grid, No. 5:12–CV–1364 (GTS/TWD), 

2014 WL 1303414 (N.D.N.Y. Mar. 31, 2014).1  We assume the parties’ familiarity 

with the underlying facts, procedural history, and issues on appeal. 



 The Clerk of the Court is directed to amend the caption of this case as set forth above. 
*

1 The standard of review is not in dispute.  We review de novo a district court’s grant of 
a Rule 12(b)(6) motion to dismiss, accepting the complaint’s factual allegations as true 


                                             2
       In 1998, Defendant Niagara Mohawk converted its employee pension plan 

from a final pay plan to a cash balance plan.  Fourteen years later, in September 

2012, Plaintiffs initiated this action by filing a complaint alleging that they were 

not provided adequate notice of the conversion and that the documents they 

received regarding the conversion misrepresented the new plan and caused them 

to remain employed by Niagara Mohawk rather than seek alternate employment.   

       First, Plaintiffs allege that Defendants breached their fiduciary duties 

under ERISA because the materials they provided to plan participants regarding 

the conversion included mischaracterizations implying that the cash balance plan 

was guaranteed to perform as well as or better than the plan it replaced.  

Plaintiffs’ breach‐of‐fiduciary‐duty claims are governed by the six‐year 

limitations period set forth in ERISA § 413, which provides that an action “with 

respect to a fiduciary’s breach of any responsibility, duty, or obligation under 

this part, or with respect to a violation of this part” must be brought within six 

years of the breach.  29 U.S.C. § 1113.  Because they did not file their complaint 

until more than fourteen years after the alleged breaches, Plaintiffs attempt to 



and drawing all reasonable inferences in the plaintiff’s favor.  Krys v. Pigott, 749 F.3d 
117, 128 (2d Cir. 2014).  “To survive a motion to dismiss, a complaint must contain 
sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its 
face.”  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). 


                                                3
invoke § 413’s exception for cases of “fraud or concealment” to argue that their 

claims are timely despite the delay.  Because documents distributed to plan 

participants regarding the conversion acknowledged that the rate at which 

benefits were earned under the cash balance plan could be smaller than under 

the prior plan, Plaintiffs fail to plausibly allege2 that Defendants defrauded them 

or concealed the alleged breaches and therefore cannot rely on this exception to 

extend the limitations period.  Accordingly, Plaintiffs’ breach‐of‐fiduciary‐duty 

claims are barred by § 413(1)’s six‐year limitations period. 

       Plaintiffs also assert that Defendants failed to properly notify them in 

advance of the plan conversion as required by ERISA § 204(h), 29 U.S.C. § 

1054(h).  Whether the statute of limitations applicable to Plaintiffs’ § 204(h) notice 

claims is the six‐year limitations period set forth in ERISA § 413 or the six‐year 

limitations period for breach of contract claims, “the most nearly analogous state 

limitations statute,” Plaintiffs’ claims are time‐barred.  See Miles v. N.Y. State 

Teamsters Conference Pension & Ret. Fund Emp. Pension Benefit Plan, 698 F.2d 593, 

598 (2d Cir. 1983).  At the latest, the statute of limitations on Plaintiffs’ claims 

began to run when the Summary Plan Description (“SPD”) was distributed to 


2 Plaintiffs have forfeited any argument on appeal that they should be entitled to file an 
amended complaint to cure this pleading deficiency. 


                                             4
plan participants in 2000.  To the extent that Plaintiffs had not, at that point, 

received sufficient notice of the conversion to a cash balance plan and its effects, 

the SPD “unequivocally repudiated” that understanding.  Carey v. Int’l Bhd. Of 

Elec. Workers Local 363 Pension Plan, 201 F.3d 44, 49 (2d Cir. 1999).  Therefore, 

Plaintiffs’ § 204(h) claims were properly dismissed as time‐barred. 

      Finally, Plaintiffs allege common‐law breach of contract and fraud.  Like 

their ERISA claims, Plaintiffs’ breach of contract and fraud claims allege that 

Defendants failed to adequately notify them of the plan conversion, 

mischaracterized the new plan, and did so intentionally in order to prevent them 

from seeking alternate employment.  Plaintiffs’ common‐law claims are 

preempted by ERISA § 514, which provides that “the provisions of this 

subchapter . . . shall supersede any and all State laws insofar as they may now or 

hereafter relate to any employee benefit plan . . . .” 29 U.S.C. § 1144(a).  Because 

Plaintiffs’ breach of contract and fraud claims relate to Defendants’ 

administration of an employee benefit plan, they are preempted by § 514. 




                                           5
      We have considered all of Plaintiffs’ arguments and find them to be 

without merit.  Accordingly, for the reasons set forth above, the judgment of the 

district court is AFFIRMED. 

                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           6